 
 
IV
111th CONGRESS 
1st Session 
S. CON. RES. 10 
IN THE HOUSE OF REPRESENTATIVES 

March 10, 2009
Referred to the Committee on Armed Services

CONCURRENT RESOLUTION 
Congratulating the Sailors of the United States Submarine Force upon the completion of 1,000 Ohio-class ballistic missile submarine (SSBN) deterrent patrols. 
 
 
Whereas the Sailors of the United States Submarine Force recently completed the 1,000th deterrent patrol of the Ohio-class ballistic missile submarine (SSBN); 
Whereas this milestone is significant for the Submarine Force, its crews and their families, the United States Navy, and the entire country; 
Whereas this milestone was reached through the combined efforts and impressive achievements of all of the submariners who have participated in such patrols since the first patrol of USS Ohio (SSBN 726) in 1982; 
Whereas as a result of the dedication and commitment to excellence of the Sailors of the United States Submarine Force, ballistic missile submarines have always been ready and vigilant, reassuring United States allies and deterring anyone who might seek to do harm to the United States or United States allies; 
Whereas the national maritime strategy of the United States recognizes the critical need for strategic deterrence in today’s uncertain world; 
Whereas the true strength of the ballistic missile submarine lies in the extremely talented and motivated Sailors who have voluntarily chosen to serve in the submarine community; and 
Whereas the inherent stealth, unparalleled firepower, and nearly limitless endurance of the ballistic missile submarine provide a credible deterrence for any enemies that would seek to use force against the United States or United States allies: Now, therefore, be it  
 
That Congress— 
(1)congratulates the Sailors of the United States Submarine Force upon the completion of 1,000 Ohio-class ballistic missile submarine (SSBN) deterrent patrols; and 
(2)honors and thanks the crews of ballistic missile submarines and their devoted families for their continued dedication and sacrifice. 
 
  Passed the Senate March 9, 2009. Nancy Erickson, Secretary   
